ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-407, concluding that ALAN ZARK of BAYONNE, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.15(a)(failure to safeguard funds of a third party), RPC 1.15(b)(failure to promptly deliver funds), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ALAN ZARK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.